MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Jul 23 2019, 8:45 am
court except for the purpose of establishing
the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Nicholas F. Wallace                                       Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana
                                                          Robert A. Rowlett
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kathleen G. Theriot,                                      July 23, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2660
        v.                                                Appeal from the Allen Superior
                                                          Court
State of Indiana,                                         The Honorable John F. Surbeck,
Appellee-Plaintiff.                                       Jr., Judge
                                                          Trial Court Cause No.
                                                          02D06-1709-F3-49




Tavitas, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019                  Page 1 of 17
                                             Case Summary
[1]   Kathleen Theriot appeals her sixteen-year sentence after she was convicted of

      aggravated battery, a Level 3 felony. We affirm.


                                                     Issues
[2]   Theriot raises two issues on appeal, which we restate as:


          I.      Whether the trial court abused its discretion in determining the
                  aggravating and mitigating factors in imposing Theriot’s sentence.

          II.     Whether Theriot’s sentence is inappropriate in light of the nature of
                  her offense and her character.

                                                     Facts
[3]   Theriot and Dexter Eckwood were in a relationship for fourteen years and

      shared an apartment. During the late hours of September 12, 2017, and early

      hours of September 13, 2017, the couple argued. According to their neighbor,

      Maria Dlabay, it was common to hear the couple arguing. At approximately

      12:30 a.m. on September 13, 2017, Theriot stabbed Eckwood twice in the

      abdomen with a knife.


[4]   After the stabbing, the couple’s argument continued outside of their apartment.

      Dlabay then heard the couple arguing about whether Eckwood took $300.00

      from the couple’s bedroom dresser drawer. Dlabay heard Eckwood say, “you

      stabbed me, you b****[,]” in a panicked voice. Tr. Vol. I pp. 146-47. Dlabay

      also heard Theriot tell Eckwood that, if he attempted to call the police, she

      would tell them that he stabbed himself.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 2 of 17
[5]   At approximately 3:00 a.m., Eckwood knocked on Dlabay’s door asking for

      help, but Dlabay did not answer. Since the couple continued to argue, Dlabay

      did not think anything was seriously wrong. Theriot eventually called 911 to

      report Eckwood’s injuries approximately two-and-one-half hours after she

      stabbed him. The couple continued to argue until the police and paramedics

      arrived.


[6]   The paramedics found Eckwood on the floor of the couple’s living room. He

      was responsive and initially refused medical treatment, but the paramedics

      convinced him to receive treatment. Sergeant Adams of the Allen County

      Sheriff’s Department requested that Theriot be placed in the back of a squad

      car. As Theriot walked to the car, she told an officer that Eckwood grabbed her

      hand and put the knife in her hand, so that Theriot’s fingerprints would be on

      the knife.


[7]   In the ambulance, paramedics asked Eckwood if he tried to commit suicide.

      Eckwood responded four times: “[N]o, my old lady did it.” Tr. Vol. II p. 25.

      On the way to the hospital, Eckwood’s heart rate and breathing decreased. One

      of Eckwood’s wounds was less than one inch deep, while the other wound

      penetrated Eckwood’s abdominal muscle, part of his liver, and his inferior vena

      cava, which resulted in severe blood loss. Eckwood died at the hospital as a

      result of his injuries.


[8]   On September 19, 2017, the State charged Theriot with aggravated battery, a

      Level 3 felony. A jury found Theriot guilty. At sentencing, Theriot asked the


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 3 of 17
trial court to consider the factors listed in presentence memorandum (“the

Memorandum”) prepared by the Allen County’s Public Defender’s Office in

imposing her sentence. 1 The factors in the Memorandum related to Theriot’s

history of substance abuse and her history as an assault victim. 2 At sentencing,

the State argued:


           [Y]our Honor, her criminal history begins in ‘87. . . .


                                           *****


           Prior attempts of rehabilitation have failed. She’s had suspended
           sentences, unsupervised probation, Alcohol Countermeasures
           program, Treatment Alternatives to Street Crime, Brown and
           Associates, addictions program, community addictions program,
           community service twice, supervised probation, home detention,
           short jail sentences, longer jail sentences, Department of
           Corrections, and [p]arole. She’s at a moderate risk to re-offend.


           The facts and circumstances of this case are aggravating. She
           stabbed the victim and rather than getting him help immediately
           which could of [sic] possibly saved his life[,] she tells him that she
           will tell the police that he tried to kill himself if he tried to call for
           help. Her words on the initial call was [sic] because he was
           bleeding all over her apartment. Mr. Eckwood died, that is
           extremely aggravating. That is - the injury in this case is far in
           excess of what we needed to prove to prove [a]ggravated
           [b]attery. For [a]ggravated [b]attery we only have to prove the




1
  The Memorandum, prepared by the Allen County’s Public Defender’s Office, is not the presentence
investigation report, which was prepared by the Allen County Adult probation department.
2
    The Memorandum also details Theriot’s and Eckwood’s abusive relationship.


Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019                Page 4 of 17
        substantial risk of that. There’s no greater proof of that than the
        fact that he actually died.


Sent. Tr. Vol. I pp. 11-12. After the State made its argument, the trial court

asked Theriot if there was anything that she wanted to say before sentencing.

Immediately following Theriot’s statement of remorse, the trial court made its

sentencing statement. In addressing the State’s argument, the trial court

remarked:


        It is apparent that [ ] Theriot had a terrible childhood, and on the
        other hand that does not excuse the death.


                                          *****


        [T]he aggravating circumstances far outweigh the mitigating
        circumstances. I agree with counsel. But there are significant
        mitigating circumstances as well, specifically in the hardships
        which this woman endured in her young life, but as I sa[id] that
        doesn’t justify the end result here.


Id. at 13. The trial court did not restate the factors it found to be aggravating.

The trial court sentenced Theriot to sixteen years, with nine years executed,

seven years suspended, and four years on probation. Theriot now appeals her

sentence.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 5 of 17
                                                    Analysis
                                            I.      Abuse of Discretion

[9]    Theriot argues that the trial court failed to identify aggravating factors to

       support its enhancement of the advisory sentence and failed to give adequate

       weight to her proposed mitigating factors. Sentencing decisions rest within the

       sound discretion of the trial court. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind.

       2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). So long as the sentence is

       within the statutory range, it is subject to review only for an abuse of discretion.

       Id. An abuse of discretion will be found where the decision is clearly against the

       logic and effect of the facts and circumstances before the court or the

       reasonable, probable, and actual deductions to be drawn therefrom. Id.


[10]   A trial court may abuse its discretion in a number of ways, including: (1) failing

       to enter a sentencing statement at all; (2) entering a sentencing statement that

       includes aggravating and mitigating factors that are unsupported by the record;

       (3) entering a sentencing statement that omits reasons that are clearly supported

       by the record; or (4) entering a sentencing statement that includes reasons that

       are improper as a matter of law. Id. at 490-91.


[11]   In reviewing a sentencing order, an appellate court may consider both the trial

       court’s written and oral statements. Gleason v. State, 965 N.E.2d 702, 710 (Ind.

       Ct. App. 2012) (citing McElroy v. State, 865 N.E.2d 584, 589 (Ind. 2007)). A

       trial court’s sentencing statement must: “‘(1) identify all of the significant

       mitigating and aggravating circumstances; (2) state the specific reason why each


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 6 of 17
       circumstance ha[d] been determined to be mitigating or aggravating; and (3)

       articulate the court’s evaluation and balancing of circumstances.’” Anglemyer,

       868 N.E.2d at 486 (quoting Prickett v. State, 856 N.E.2d 1203, 1207 (Ind. 2006)).


                                             A. Aggravating Factors

[12]   First, we address Theriot’s claim that the trial court failed to identify the

       aggravating factors it relied upon in imposing her enhanced sentence. If a trial

       court abuses its discretion by improperly considering an aggravating factor, we

       need to remand for resentencing only “if we cannot say with confidence that the

       trial court would have imposed the same sentence had it properly considered

       reasons that enjoy support in the record.” Anglemyer, 868 N.E.2d at 491.


[13]   During the sentencing hearing, the State argued that: (1) Theriot’s criminal

       history; (2) Theriot’s failed prior attempts of rehabilitation; (3) the facts and

       circumstances of the case; and (4) Eckwood’s death, should all be considered as

       aggravating factors. The trial court agreed with the State’s argument and

       remarked that Theriot’s “terrible childhood” did “not excuse [Eckwood’s]

       death.” Sent. Tr. Vol. I p. 12. We note that the trial court did not issue a

       written sentencing statement that identified the aggravating factors. In the trial

       court’s oral sentencing statement, the trial court did discuss the nature of the

       offense as an aggravating factor in Theriot’s sentence. While a written

       sentencing detailing the aggravators and mitigators is helpful for our review, an

       oral statement may be sufficient. Still, even when making an oral sentencing

       statement, we encourage the trial court to clearly state its considerations in

       applying the aggravating and mitigating factors.
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 7 of 17
[14]   One aggravating factor alone can be sufficient to justify increasing Theriot’s

       sentence above the advisory guideline. 3 See Bacher v. State, 722 N.E.2d 799, 804

       (Ind. Ct. App. 2000) (holding that “[b]ecause a single valid aggravating factor is

       adequate to justify a sentence enhancement, the sentencing court did not abuse

       its discretion in enhancing the defendant’s sentence”).


[15]   When evaluating the nature of the offense, “the trial court may properly

       consider the particularized circumstances of the factual elements as aggravating

       factors.” McCarthy v. State, 749 N.E.2d 528, 539 (Ind. 2001). “To enhance a

       sentence in this manner, the trial court must detail why the defendant deserves

       an enhanced sentence under the particular circumstances.” Smith v. State, 675

       N.E.2d 693, 698 (Ind. 2000) (citing Wethington v. State, 560 N.E.2d 496, 509

       (Ind. 1990).


[16]   In imposing its sentence, the trial court remarked:


                It is apparent that [ ] Theriot had a terrible childhood, and on the
                other hand that does not excuse the death.


                                                    *****


                [T]he aggravating circumstances far outweigh the mitigating
                circumstances. I agree with counsel. But there are significant
                mitigating circumstances as well, specifically in the hardships




       3
        Based on the State’s argument, it is possible the trial court also found Theriot’s criminal history to be an
       aggravating factor. We, however, will focus on the one aggravator the trial court clearly considered: the
       nature of the offense.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019                       Page 8 of 17
               which this woman endured in her young life, but as I sa[id] that
               doesn’t justify the end result here.


       Id. at 13.


[17]   While the trial court could have spoken in considerably more detail regarding

       its application of this aggravating factor, it is very clear that the trial court

       considered the nature of the offense and, in particular, Eckwood’s death as an

       aggravating factor. As the State outlined at the sentencing hearing, Theriot

       stabbed Eckwood twice and waited two-and-one-half hours to call 911; and

       Eckwood died as a result of his injuries. Here, Eckwood died, and Theriot was

       only charged with aggravated battery. It is obvious that the trial court

       considered Eckwood’s death in enhancing Theriot’s sentence under the

       circumstances. After considering the particularized circumstance of Theriot’s

       aggravated battery resulting in Eckwood’s death as an aggravating factor, the

       trial court then weighed it against mitigating circumstances and concluded that

       it outweighed the mitigating factor of Theriot’s “terrible childhood.” Sent. Tr.

       Vol. p. 13. Theriot has not convinced us that the trial court abused its

       discretion by failing to identify the aggravating circumstances where the trial

       court clearly considered the nature of her offense as an aggravating factor.


                                       B. Overlooked Mitigating Factors

[18]   Next, Theriot contends that the trial court gave insufficient mitigating weight to

       the circumstances identified in the Memorandum. She alleges that: (1) her

       abusive relationship with Eckwood; (2) the gap in her criminal history; and (3)


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 9 of 17
       her history of substance abuse, should have been considered as mitigating

       factors.


[19]   A trial court is not obligated to accept a defendant’s claim as to what constitutes

       a mitigating factor. Rascoe v. State, 736 N.E.2d 246, 249 (Ind. 2000). A trial

       court has discretion to determine whether the factors are mitigating and is not

       required to explain why the trial court rejects the defendant’s proffered

       mitigating factors. Haddock v. State, 800 N.E.2d 242, 245 (Ind. Ct. App. 2003).

       A claim that the trial court failed to find a mitigating factor requires the

       defendant to establish that the mitigating evidence is both significant and clearly

       supported by the record. Anglemyer, 868 N.E.2d at 493.


                                           1. Abusive Relationship

[20]   First, Theriot asserts that the trial court should not have declined to find the

       couple’s abusive relationship to be a mitigating factor. Specifically, Theriot’s

       counsel contends that, “[i]t would have been impossible for [her] to not have

       that history of abuse running through her mind each and every time the couple

       got into an argument. The events on September 13, 2017 would have been no

       different.” Appellant’s Br. p. 15.


[21]   At sentencing, Theriot referenced the Memorandum, which detailed in part

       that:


               Kathleen met Dexter Eckwood in 2002. . . . About a year after
               they began a relationship, Kathleen said that Dexter became
               abusive and that physical violence between them became
               common place; fueled by the alcohol and drugs. Although

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 10 of 17
               neither was ever arrested for domestic violence against each
               other, Kathleen indicated that she made more than a few trips to
               the hospital with lies to cover up the cause of her injuries. Over
               the 14 years that Kathleen and Dexter were in a relationship,
               Kathleen suffered a broken elbow that required 7 surgeries to
               which she still bears the scars today, a broken hand which also
               required surgery, broken dentures, chipped and broken teeth and
               more black eyes than she can recall. Police were rarely called
               because Kathleen said Dexter threatened to kill her and her
               family if he went to jail and in time[,] he began to threaten to kill
               himself if she left him.


       Appellant’s App. Vol. II p. 96.


[22]   In support of her argument, Theriot relies on Indiana Code Section 35-38-1-

       7.1(b)(11), which provides that:


               [A] court may consider the following factor[ ] as [a] mitigating
               circumstance. . . . The person was convicted of a crime involving
               the use of force against a person who had repeatedly inflicted
               physical or sexual abuse upon the convicted person and evidence
               shows that the convicted person suffered from the effects of
               battery as a result of the past course of conduct of the individual
               who is the victim of the crime for which the person was
               convicted.


       The record shows that Theriot and Eckwood were arguing over money when

       she stabbed him twice. The record does not demonstrate that Theriot’s decision

       to stab Eckwood was due to any domestic violence that occurred that night or

       for any reason outside of the missing $300.00. To the extent, therefore, that

       Theriot contends the trial court erred by failing to consider the couple’s abusive

       relationship as a mitigating factor, the connection between Theriot’s history of

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 11 of 17
       abuse and her decision to stab Eckwood is not clearly supported by the record.

       Accordingly, the trial court did not abuse its discretion by declining to find the

       couple’s abusive relationship to be a mitigating factor.


                                          2. Gap in Criminal History

[23]   Theriot contends that the trial court failed to consider that she “le[d] a law-

       abiding life for a substantial period before the commission of her crime” as a

       mitigating factor. Appellant’s Br. p. 15. Theriot has an extensive criminal

       history consisting of eleven misdemeanor convictions—including one other

       battery conviction—and two felony convictions. The trial court was not

       required to accept Theriot’s contention that she has led a law-abiding life for a

       substantial period. Our Supreme Court in Robinson v. State, 775 N.E.2d 316,

       321 (Ind. 2002), trans. denied, held that a criminal history consisting of no prior

       felony convictions, one prior misdemeanor marijuana possession conviction

       and several traffic infractions, most of which had been dismissed, was “not a

       criminal history that supports a significant aggravating factor” or a factor

       requiring to “significant mitigating weight.” Theriot’s criminal history is far

       more extensive than Robinson’s criminal history. Accordingly, the trial court

       did not abuse its discretion in declining to find the gap between Theriot’s

       criminal convictions to be a mitigating factor.


                                         3. History of Substance Abuse

[24]   Theriot claims that the trial court improperly failed to consider her history of

       substance abuse to be a mitigating factor. She asserts that her “long history of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 12 of 17
       alcohol and substance abuse is well documented in the presentence

       memorandum.” Appellant’s Br. p. 16. The Memorandum details in part that:


               Daily alcohol use was a way of life for Kathleen from age l8 to
               age 45. She recalls that during the l7 years she worked for Morril
               Motors, she would get off of work at 3:00 pm. and head to the
               bar where she would get high in the bathroom and drink until the
               bar closed. . . .


               Kathleen used marijuana steadily for a number of years as well.
               However, once she got into her 30’s she moved on to other
               drugs. Kathleen took a liking to crack cocaine. She used crack
               daily for a number of years and would stay clean while she was
               incarcerated or on community supervision but would go back
               and use again for short periods of time. Kathleen also traded
               alcohol for pills in her mid-40’s because they were cheaper. She
               and Dexter could not afford for both of them to be using alcohol
               or street drugs daily[,] so Kathleen abused pain medications that
               she received for her chronic back issues. She then turned to
               synthetic marijuana around the age of 48.


               Kathleen has struggled with addiction her entire life and she has
               been given opportunities to get clean, however, those attempts
               were almost 20 years ago. Substances have been, in a very mixed
               up way, her solution and her problem. Her attempts to drown
               out the trauma she endured simply fueled the fire that led her
               down a lifetime path of alcohol, drugs, and one abusive
               relationship after another. This is ultimately why she is in this
               courtroom today for sentencing.


       Appellant’s App. Vol. II pp. 5-6.


[25]   The presentence investigation report (“PSI”) reflects Theriot’s statements that

       she quit drinking alcohol at the age of forty-four, quit smoking marijuana at age

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 13 of 17
       thirty-nine, quit abusing crack cocaine at age thirty, and quit using Spice/K2 at

       age fifty. Theriot’s counsel contends that “it is very reasonable to assume” that

       Theriot was under the influence of alcohol and a controlled substance at the

       time of the stabbing, due to Eckwood’s blood alcohol content of .196 and

       another controlled substance found in his system. Appellant’s Br. p. 16. It

       seems tenuous to use Eckwood’s blood alcohol content to demonstrate that

       Theriot was under the influence of any substances. Not only is there no

       evidence in the record to support that Theriot was under the influence of any

       controlled substances on September 13, 2017, there is also no indication that

       she committed the offense because she was then under the influence of alcohol

       or drugs. See Healey v. State, 969 N.E.2d 607, 618 (Ind. Ct. App. 2012) (finding

       that “the trial court did not abuse its discretion in declining to find [the

       defendant’s] history of substance abuse as a significant mitigating

       circumstance”), trans. denied. Accordingly, the trial court did not abuse its

       discretion.


                                             4. Troubled Childhood

[26]   Finally, Theriot also argues that the trial court failed to consider her troubled

       childhood as a mitigating circumstance. We disagree. The trial court found

       that “there are significant mitigating circumstances . . . specifically in the

       hardships which this woman endured in her young life.” Sent. Tr. Vol. I p. 13.

       The trial court also noted that Theriot’s “troubled childhood” did “not excuse

       [Eckwood’s] death.” Id. at 12. Accordingly, the trial court did not abuse its



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 14 of 17
       discretion since it did consider Theriot’s troubled childhood as a mitigating

       circumstance.


                                         II.      Inappropriate Sentence

[27]   Finally, we address whether Theriot’s sentence is inappropriate. Theriot asks

       that we review and revise her sentence pursuant to Indiana Appellate Rule 7(B),

       which provides that we may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, we find that the sentence “is

       inappropriate in light of the nature of the offense and the character of the

       offender.” The defendant bears the burden to persuade this court that his or her

       sentence is inappropriate. Wilson v. State, 966 N.E.2d 1259, 1266 (Ind. Ct. App.

       2012) (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)), trans. denied.


[28]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

       presented; the trial court’s judgment receives “considerable deference.” Sanders

       v. State, 71 N.E.3d 839, 844 (Ind. Ct. App. 2017) (quoting Cardwell v. State, 895

       N.E.2d 1219, 1222 (Ind. Ct. App. 2008)), trans. denied. In conducting our

       review, we do not look to see whether the defendant’s sentence is appropriate or

       “if another sentence might be more appropriate; rather, the question is whether

       the sentence imposed is inappropriate.” Sanders, 71 N.E.3d at 844 (citing King

       v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008)).


[29]   We look to the statutory range established for the classification of the offense.

       The sentence for a Level 3 felony ranges from three years to sixteen years, with

       an advisory sentence of nine years. Ind. Code § 35-50-2-5(b). Here, the trial

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 15 of 17
       court imposed a maximum term of sixteen years, with a term of nine years

       executed. Maximum sentences are generally reserved for the worst offenders,

       but this category encompasses “a considerable variety of offenses and

       offenders.” Buchanan v. State, 767 N.E.2d 967, 973 (Ind. 2002).


[30]   Pursuant to Indiana Appellate Rule 7(B), we first review the nature of Theriot’s

       offense. Theriot stabbed Eckwood twice in an argument over $300.00. She

       waited two-and-one-half hours to call 911 to report Eckwood’s injuries.

       Eckwood died as a result of his injuries. The nature of Theriot’s offense is

       among the worst; her offense and failure to seek medical treatment led to

       Eckwood’s death.


[31]   Next, we consider Theriot’s character. “When considering the character of the

       offender, one relevant fact is the defendant’s criminal history.” Garcia v. State,

       47 N.E.3d 1249, 1251 (Ind. Ct. App. 2015), trans. denied. Theriot has a lengthy

       criminal history that began in 1987 and does not reflect well upon her character.

       Her criminal history is comprised of two felony convictions for dealing in

       cocaine or narcotic drug and escape, as well as eleven misdemeanors, including

       visiting a common nuisance, operating a motor vehicle while intoxicated,

       disorderly conduct, public intoxication, battery, three convictions for operating

       a motor vehicle while suspended, reckless possession of paraphernalia, false

       informing, and leaving the scene of an accident.


[32]   The trial court specifically identified Eckwood’s death as an aggravator and

       identified Theriot’s “terrible childhood” as a mitigator. Sent. Tr. Vol. p. 13.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 16 of 17
       The trial court then weighed the aggravator against the mitigator, determined

       that a sixteen-year sentence, with nine years executed, was appropriate. While

       Theriot received the maximum sentence for her conviction, her sentence is not

       inappropriate.


                                                 Conclusion
[33]   The trial court did not abuse its discretion by failing to identify additional

       aggravating factors or by rejecting Theriot’s proposed mitigating factors.

       Furthermore, Theriot’s sentence was not inappropriate in light of the nature of

       the offense and her character. We affirm.


[34]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2660 | July 23, 2019   Page 17 of 17